DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8, 10-12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0105672 A1 to Doepke et al in view of U.S. Patent Application Publication 2013/0147986 A1 to Chen.
Claims 1-2, 4-6, 8 and 10 are rejected for similar reasons as apparatus claims 11-12, 14-16, 18 and 20 below as they are corresponding method claims that that of apparatus claims 11-12, 14-16, 18 and 20.
With respect to claim 11 Doepke discloses, in Fig. 1-13, a camera apparatus (paragraph 25) comprising: an image receiver (1308) adapted to acquire at least one monitoring image via an exposure parameter (paragraph 51 and 53; where step 1102 is to capture a monitoring image which inherently has an exposure parameter associated with it); and an operation processor (1316) electrically connected with the image receiver (1308) (paragraph 53) and adapted to compute an estimating exposure compensating value of the monitoring image according to a triggering threshold (paragraph 39-40; where two thresholds are used to determine is a blowout has likely 
Doepke does not expressly disclose their exposure compensation process comprises analyzing continuity in pixels of the monitoring image with intensity conforming to a specific condition to acquire a weighting adjustment value of a region of interest and adjusting the estimating exposure compensating value via the weighting adjustment value to generate a final exposure compensating value.
However, in analogous art, Chen discloses an exposure compensation process that includes analyzing continuity in pixels of the monitoring image with intensity conforming to a specific condition to acquire a weighting adjustment value of a region of interest (paragraph 21 and 25; where the specific condition the percentage grade of a brightness values) and adjusting the estimating exposure compensating value via the weighting adjustment value to generate a final exposure compensating value (paragraph 21).  Therefore, Chen teaches an exposure compensation process comprises analyzing continuity in pixels of the monitoring image with intensity conforming to a specific condition to acquire a weighting adjustment value of a region of interest and adjusting the estimating exposure compensating value via the weighting adjustment value to generate a final exposure compensating value.
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to have used the compensation process of Chen to adjust the exposure parameter in Doepke and/or use the blowout check of Doepke as part of the auto exposure algorithm of Chen as Doepke expressly states, in paragraph 7, “it would Chen is an example of an “auto exposure algorithm that would be capable of correcting the camera’s exposure setting”.
With respect to claim 12 Doepke in view of Chen teaches the camera apparatus of claim 11, wherein the triggering threshold is an amount ratio of pixels with high intensity to total pixels inside the monitoring image (paragraph 39 of Doepke).
With respect to claim 14 Doepke in view of Chen teaches the camera apparatus of claim 11, wherein the operation processor is further adapted to transform intensity distribution information of a plurality of pixels inside the monitoring image into weighting distribution information (paragraph 24 of Chen), define a group of pixels belonging to the region of interest form the weighting distribution information (paragraph 24 of Chen), and utilize the group of pixels to compute the weighting adjustment value (paragraph 25 of Chen).
With respect to claim 15 Doepke in view of Chen teaches the camera apparatus of claim 14, wherein the operation processor is further adapted to set at least one of a high intensity threshold and a low intensity threshold as the specific condition, compare intensity of the plurality of pixels with the at least one of the high intensity threshold and the low intensity threshold to respectively define a related weighting of each pixel in accordance with the intensity distribution information, and generate the weighting distribution information in accordance with a plurality of corresponding 
With respect to claim 16 Doepke in view of Chen teaches the camera apparatus of claim 15, wherein each pixel has a first weighting in response to the intensity greater than the high intensity threshold, and further has a second weighting computed via an interpolation manner in response to the intensity within a range between the high intensity threshold and the low intensity threshold, and further has a third weighting in response to the intensity smaller than the low intensity threshold (paragraph 25 of Chen).
With respect to claim 18 Doepke in view of Chen teaches the camera apparatus of claim 14, wherein the operation processor is further adapted to acquire a sum of weighting of all pixels inside the group of pixels (paragraph 21 of Chen; where an average includes the summing of all the pixels), acquire a weighting ratio of the sum of weighting to an amount of weighting about the weighting adjustment value (paragraph 21 of Chen; where an average includes a weighted ratio of the pixel values), and utilize the weighting ratio to compute the weighting adjustment value (paragraph 21 of Chen).
With respect to claim 20 Doepke in view of Chen teaches the camera apparatus of claim 11, wherein the operation processor is further adapted to compute a product of the weighting adjustment value and the estimating exposure compensating value to be the final exposure compensating value (paragraph 34 of Chen).
Allowable Subject Matter
Claims 3, 7, 9, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0183986 A1 to Smith et al discloses an automatic exposure compensation process that determines regions of interest and applies weighted compensation of exposure parameters based on determined weighted values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 23, 2021